Citation Nr: 0704254	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  06-26 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUE

Entitlement to an effective date earlier than August 22, 
2005, for service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from February 1944 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 RO rating decision that 
granted service connection and a 10 percent rating for 
bilateral hearing loss, effective August 22, 2005.  

An October 2006 RO decision denied a claim that there was 
clear and unmistakable error (CUE) in a December 1946 RO 
decision that severed service connection for right ear 
hearing loss.  That issue has not been developed for 
appellate review and will not be addressed herein.  

A November 2006 motion to advance the case on the Board's 
docket was granted by the undersigned in February 2007.  


FINDINGS OF FACT

1.  An application to reopen a claim for service connection 
for bilateral hearing loss was denied in a final June 1999 
Board decision.  

2.  The veteran's next application to reopen his claim for 
service connection for bilateral hearing loss was received on 
August 22, 2005.  Service connection for bilateral hearing 
loss was subsequently granted, effective August 22, 2005.  


CONCLUSION OF LAW

The criteria for an effective date earlier than August 22, 
2005, for service connection for bilateral hearing loss, have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in September 2005 and 
December 2005 and a rating decision in April 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty to notify prior to the 
adjudication in the July 2006 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  

Analysis

The law provides that the effective date for an award of 
service connection is the day following separation from 
active duty, or the day entitlement arose, if the claim is 
filed within the year after active duty.  When the claim is 
filed more than a year after active duty, the effective date 
for service connection will be the date of VA receipt of the 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  

A claim for VA benefits, whether formal or informal, must be 
in writing and must identify the benefit sought.  38 U.S.C.A. 
§ 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 
377 (1999).  Treatment records by themselves do not 
constitute "informal claims" for service connection.  38 
C.F.R. § 3.157; Sears v. Principi, 16 Vet. App. 244 (2002).  
While the VA should broadly interpret submissions from a 
veteran, it is not required to conjure up claims not 
specifically raised.  Brannon v. West, 12, Vet. App. 32 
(1998).  

The law provides that when service connection is granted 
based on a claim which has been finally denied and 
subsequently reopened by the submission of new and material 
evidence, the effective date is the date of VA receipt of the 
new claim, or the day entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q),(r); Sears v. 
Principi, 16 Vet.App. 244 (2002), aff'd 349 F3d 1225 (2003).  

The veteran had active service from February 1944 to April 
1946.  His service medical records indicate that at the time 
of the February 1944 entrance examination, no defects were 
reported with respect to his ears, and that his hearing was 
15/15, apparently on whispered voice testing.  The April 1946 
separation examination noted that the veteran had a history 
of a concussion of the right ear.  No ear defects were 
reported.  The veteran's hearing in the right ear was 0/40 on 
watch testing, 10/20 on coin click testing, and 15/15 on 
whispered voice testing.  As to the veteran's left ear, his 
hearing was 40/40 on watch testing, 20/20 on coin click 
testing, and 15/15 on whispered voice testing.  

In May 1946, the veteran filed a claim for service connection 
for hearing loss.  

A November 1946 VA general medical examination report noted 
that the veteran's auditory canals and tympani were normal 
and that no discharge or mastoidectomy scaring was shown.  
The veteran's hearing was 15/15 in both ears on ordinary 
conversation heard.  The diagnoses included mild perceptive 
deafness with hearing 15/15 in both ears, conversational.  

In June 1946, the RO granted service connection and a 
noncompensable (0 percent) rating for perceptive deafness of 
the right ear.  

In October 1946, the veteran (by his mother) filed a claim 
for an increased rating for hearing loss.  

In December 1946, the RO severed service connection for 
defective hearing of the right ear.  The RO noted that the 
evidence of record revealed that the veteran possessed normal 
hearing as to the spoken voice test at all times.  The RO 
indicated that award of service connection for defective 
hearing in the right ear that was based on the inability to 
hear a watch tick was held to be erroneous and that service 
connection was thereby severed.  

Post-service VA treatment records, including examination 
reports, dated from October 1946 to March 1947, did not show 
treatment for hearing problems.  

In June 1955, the RO received the veteran's application to 
reopen his claim for service connection for bilateral hearing 
loss.  

In June 1955, the RO denied the veteran's application to 
reopen service connection for bilateral hearing loss.  The 
veteran was provided with notice of the decision in June 
1955, and he did not appeal.  

An October 1959 VA neuropsychiatric examination report 
referred to other disorders.  

In February 1996, the RO received another application from 
the veteran to reopen his claim for service connection for 
bilateral hearing loss.  The veteran submitted a private 
audiogram from Maico dated in 1955.  

In June 1996, the RO denied the veteran's application to 
reopen his claim for service connection for bilateral hearing 
loss, and he appealed.  

An August 1996 private treatment report from Hunterdon 
Medical Center indicated results that were indicative of a 
hearing loss disability in both ears under 38 C.F.R. § 3.385.  

In November 1996, the RO continued the denial of the 
veteran's application to reopen his claim for service 
connection for bilateral hearing loss.  In June 1999, the 
Board denied the veteran's application to reopen his claim 
for service connection for bilateral hearing loss.  

On August 22, 2005, the RO received the veteran's next 
application to reopen his claim for service connection for 
bilateral hearing loss.  

A September 2005 VA psychiatric examination report noted that 
the veteran had poor hearing.  

A March 2006 VA audiological examination report noted that 
the veteran's claims file was reviewed.  The hearing results 
reported were indicative of a hearing loss disability in both 
ears under 38 C.F.R. § 3.385.  The examiner commented that 
there was no conclusive audiometric data to document hearing 
loss or rule out the presence of hearing loss at the time of 
the veteran's discharge from service, or to note hearing loss 
within one year following his discharge from service.  The 
examiner stated that due to the reported incident of an 
ammunition ship exploding and the medical documentation 
noting right ear impaired hearing while in the service, it 
was as likely as not that the veteran's present hearing loss 
was due to his military service.  

In April 2006, based on this new and material evidence, the 
RO reopened the veteran's claim and granted service 
connection and a 10 percent rating for bilateral hearing 
loss, effective August 22, 2005.  

In October 2006, the RO denied the veteran's claim that there 
was clear and unmistakable error (CUE) in a December 1946 RO 
decision that severed service connection for right ear 
hearing loss.  

A review of the claims file reveals that an application to 
reopen a claim for service connection for bilateral hearing 
loss was denied in a June 1999 final Board decision.  38 
U.S.C.A. § 7104.  Thus, the effective date of a later award 
of service connection for bilateral hearing loss is governed 
by the rules related to claims which are reopened with new 
and material evidence.  

After the Board's June 1999 decision, the veteran's 
application to reopen the claim for service connection for 
bilateral hearing loss was received by the RO on August 22, 
2005.  Thereafter, the claim for service connection for 
bilateral hearing loss was reopened and granted on the 
merits.  Under the effective date rules, service connection 
for bilateral hearing loss may be no earlier than August 22, 
2005, the date of VA receipt of the application to reopen the 
claim.  

The veteran and his representative have essentially asserted 
that service connection should be effective from one of the 
earlier dates that the veteran appealed.  The veteran 
actually only appealed one June 1996 RO decision, and that 
appeal was denied by the Board in June 1999.  If the veteran 
is arguing that service connection should be effective from 
one of the earlier dates that he claimed service connection, 
the Board notes that the first date that the veteran filed an 
application to reopen service connection for bilateral 
hearing loss, after the June 1999 Board decision, was on 
August 22, 2005, the actual effective date of service 
connection.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q),(r).  

The veteran's representative has also alleged that a June 
1955 notice of denial did not provide the veteran with his 
appellate rights.  However, there is no evidence in this case 
to rebut the presumption of regularity.  Ashley v. Derwinksi, 
2 Vet. App. 62, 64 (1992) (the "presumption of regularity" 
applies to the official acts of public officers, and in the 
absence of clear evidence to the contrary, it must be 
presumed that they have properly discharged their official 
duties); see also Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  It is presumed that notice of appellate rights was 
provided at the time.  In any event, there is no showing of a 
nexus between currently diagnosed hearing loss (first 
objectively shown decades after service) and events during 
military service until the recent VA examination.

The RO has assigned August 22, 2005, as the effective date 
for service connection for bilateral hearing loss and there 
is no basis for assignment of an earlier date.


ORDER

An earlier effective date for the grant of service connection 
for bilateral hearing loss is denied.  


___________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


